Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10, 13-22, 25, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Katayawa et al. (U.S. Application Pub. No. 2002/0089560 A1) 
	Katayawa et al. discloses the following claimed subject matter:
Re-claim 1, a print system (fig.2) for receiving actuation requests having an arrangement of print nozzles (106) driven by a succession of actuation events with a need for a minimum actuation period between the actuation events (defined as print data is sequentially read out from the memories in units of colors at the respective timings; ¶ [0054]), the arrangement including: a means (704) to queue actuation requests so that an actuation event can continue to be performed after the minimum actuation period has occurred (see also sequentially read out…in synchronism; ¶ [0054]; fig.7); and a means (700; fig.7) to monitor the queue such that if the queue becomes longer than a defined discard threshold then the arrangement is configured to discard actuation requests from the queue and discard some stripe data. (¶ [0058]-[0060] described as data being removed (canceled) as request predetermine number of printed data line  from the image memory 700 updated to correct the length of the printed image)

Re-claim 2-5, 17-20, wherein the actuation request is a combination of actuation request and associated stripe data; wherein the actuation request is separate to the associated stripe data; wherein the stripe data discarded is the stripe data associated with its intended actuation request; and  wherein the discarding of the stripe data associated with an actuation request does not result in the discarding of the actuation request, but rather brings forward stripe data associated with a future actuation request. (see also ¶ [0058]-[0060] as noted above)

Re-claim 6, 21, wherein the future actuation request is discarded to compensate for discarding stripe data that was associated with an earlier actuation request. (described as data of a certain line is  ORed with data of the next line, so data of two lines is printed as one line to reduce the image; ¶ [0084])

Re-claim 7, 22 wherein the defined discard threshold is equivalent to, smaller than, or greater than one pixel pitch. (the smaller error percentage of one line width (pixel pitch) between ideal image and actual image length; ¶ [0060], [0061])

Re-claim 10, 25, wherein the defined discard threshold is equivalent to, smaller than, or greater than one minimum actuation period. (the discard threshold is clearly within the minimum actuation limitation period as noted in claims 7, 22 rejection)

Re-claim 13, 14, 28, wherein the defined discard threshold is a distance in the print direction or is determined by a vision inspection device providing print quality feedback. (see ¶ [0056], [0060])

Re-claim 15, wherein, if the defined discard threshold is not reached, actuation requests and stripe data are not discarded. (implicitly performed by the Katayawa et al. printing system)

	The printing method recited in independent claim 16 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2009/0109253 A1 to Benjamin et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853